July 26, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             ANNA H. AYERS, Appellant

NO. 14-11-00574-CV                         V.

                       TARGET NATIONAL BANK, Appellee
                       ________________________________



       This cause, an appeal from the judgment in favor of appellee, Target National
Bank, signed March 25, 2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

      We order appellee, Target National Bank, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.